EX-99.906CERT Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Tortoise Energy Capital Corporation does hereby certify, to such officer’s knowledge, that the report on Form N-CSR of Tortoise Energy Capital Corporation for the period ended November 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as applicable, and that the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of Tortoise Energy Capital Corporation for the stated period. /s/ David J. Schulte /s/ Terry Matlack David J. Schulte Terry Matlack President and Chief Executive Officer Chief Financial Officer Tortoise Energy Capital Corporation Tortoise Energy Capital Corporation Dated: February 2, 2010 This certification is being furnished pursuant to Item 12(b) of Form N-CSR and Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by Tortoise Energy Capital Corporation for purposes of Section 18 of the Securities
